of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c april cc ita b01 plr-p-101523-09 number info release date uil --------------- ------------------------------ ------------------------------------ ---------------------------- dear ------------- this letter responds to your request for information dated date in your request you asked for information regarding two situations related to the contribution of a term life_insurance_policy in situation you asked whether consistent with the partial interest rule a taxpayer holding a term life_insurance_policy may turn in his old policy to the insurance_company and in exchange receive two brand new policies one of which the taxpayer will donate to charity in situation you asked whether consistent with the partial interest rule a taxpayer holding a term life_insurance_policy may ask the insurance_company to reduce the death_benefit of the existing term policy and in exchange issue a brand new second policy that the taxpayer will donate to charity a taxpayer is allowed a deduction for certain charitable_contributions made during the taxable_year however a charitable_contribution_deduction is disallowed if the contribution violates the partial interest rule that is a charitable_contribution_deduction is generally disallowed if the taxpayer contributes less than his or her entire_interest in the donated property moreover a taxpayer may not divide his or her property in order to avoid the partial interest rule for example if a taxpayer wants to contribute to a charitable_organization an income_interest in property and if the taxpayer then transfers a remainder_interest in that property to his son and immediately thereafter contributes the income_interest to a charitable_organization no deduction will be allowed for the contribution of the income_interest this would be a situation where the taxpayer divided his property to avoid the partial interest rule if a taxpayer exchanges an insurance_policy for two new separate and distinct insurance policies and donates one to charity that contribution would generally not plr-p-101523-09 violate the partial interest rule likewise if a taxpayer has his or her insurer reduce the old policy’s death_benefits in exchange for the insurer issuing a new policy that is then contributed to charity that contribution would generally not violate the partial interest rule this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see dollar_figure of revproc_2009_1 sec_2 2009_1_irb_7 date if you have additional questions please contact me or ---------------------------------------- at -------------------- sincerely karin gross senior technician reviewer branch income_tax accounting
